Exhibit 10.6

Jia Zhou Chemical
Proxy Letter

--------------------------------------------------------------------------------




PROXY LETTER






I, [   ] (identity card number: [   ]), hereby irrevocably agree and entrust any
person designated by Zibo Costar Information Consulting Co., Ltd. (the “WFOE
Representative”) as my authorized proxy to exercise the following authority
within the term of this Proxy Letter:


The WFOE Representative is hereby authorized to exercise all shareholder’s
decision rights in Zi Bo Jia Zhou Chemicals Co., Ltd. (“Jia Zhou”), which are
entitled to me under the laws and the articles of association of Jia Zhou,
including but not limited to sell or transfer of all or part of the shares of
Jia Zhou owned by me and, act as the authorized representative, to appoint and
elect legal representative, director, general manager and other senior officers
of Jia Zhou on behalf of me.


The precondition for above entrustment and authorization is that the authorizee
shall be a citizen of the People’s Republic of China, and that Zibo Costar
Information Consulting Co., Ltd. has consented such entrustment and
authorization. In case Zibo Costar Information Consulting Co., Ltd. issues a
written notice of dismissing or replacing WFOE Representative, I will
immediately withdraw my entrustment and authorization to the former WFOE
Representation, and make the same entrustment and authorization as provided
herein to another PRC citizen designated by Zibo Costar Information Consulting
Co., Ltd..


This Power of Attorney shall be come into effect from the execution date hereof.






Signed by:


Date:

